DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 01/06/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the addition of new claim 7-15.  

Priority
Receipt is acknowledged of certified translation of the foreign priority document JP2016-202406, filed Oct. 14, 2016.  

Response to Arguments

Applicant's arguments filed 010/06/2021 have been fully considered ant they are persuasive-in-part.  It is agreed upon the section of the reference relied upon in the rejection of claims 1, 3, and 5-6 under 35 U.S.C. 102(a2) as being anticipated by Deshpande et al (2017/0226371) is not entitled to the 02/05/2016, effective filing date, since as pointed out by applicant was not found in the provisional application 62/291,882 at the time of filing.  Thus example 12, as set forth in the rejection is not applicable to the instant claims.  However, it can be seen in the overall teachings of the references, as well as, examples 1-6 (entitled to 02/05/2016 filing date), the reactive surfactant may be chosen from a non-ionic polyether surfactant having alkenyl reactive groups having the general formula R—(CH=CH2), wherein R is selected from ether sulfonates, phosphoric acids esters, polyethers and copolymer thereof, nonionic polyethers, alkyl ethers, alkylene ether and olefinic ethers as seen in Table 1.  Table 1 sets forth as an example a th structure.   In addition, Deshpande teaches commercial reactive surfactants, such as Reasoap ER10 can be useful, wherein Reasoap ER10 has the general formula 
    PNG
    media_image1.png
    107
    381
    media_image1.png
    Greyscale
, wherein X is a hydrogen atom and R is an alkyl group.   Additionally, Deshpande sets forth in examples 2-3 Deshpande adds the reactive surfactant SR-10 which has the same general formula as ER10 above except the X is an ammonium counter ion and not an H atom.    Therefore, it is deemed from the overall teachings of the reference it would have been within the skill level of an ordinary artisan to obtain a radiation curable anti-fogging composition comprising (a) a radical polymerizable monomer having at least three radical-polymerizable carbon-carbon double bonds; (B) a reactive surfactant represented by the general formula as set forth above, wherein R is an alkyl and X is a hydrogen atom; and (C) a photopolymerization initiators as taught in sections [0022]; [0028] and table 1, as well as section [0036] and [0038].  In the alternative, it would have been within the skill level of an ordinary artisan to replace the reactive ionic allylic polyether surfactant as found in example 2-3 with a reactive non-ionic allylic polyether surfactant as suggested by the overall teachings of the reference with an expectation of obtaining an anti-fog coating having long lasting anti-fog properties—see examples 2-3, Table 1, section [0028], and [0031].   Therefore, the rejection will be amended to a 35 USC 102/35 USC 103(a) for claims 1, 3 and 5-6 and new claims 11-15 will be added.  


Claim Rejections - 35 USC § 102/35 USC § 103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 11-15 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deshpande et al (2017/0226371).
Deshpande sets forth fog resistant coatings.  Deshpande sets forth said coatings are obtained from a coating composition comprising one or more radiation curable resins having reactive groups in a hydrophilic region; a reactive surfactant comprising a reactive moiety; and a photoinitiator—see abstract.  Said one or more polymerizable resins having reactive groups in a hydrophilic region include hydrophilic acrylates, such as alkoxylated acrylates, glycidyl acrylates, and the like.  Said reactive group would be an acrylate compound such as an ethoxylated acrylate monomer, such as ethoxylated triacrylates—see [0022] and [0024].  Deshpande sets forth hydrophilic diacrylate monomers can be added to the compositions—see [0023].  Said acrylates are added in the range between 4 and 95 % by weight—see [0051].  Said acrylate monomers may be in mixtures of one or more alkoxylated diacrylates and one or more alkoxylated triacrylates in a ratio of 1:3 to 1:7—see [0052].  The reactive surfactant may be chosen from may be chosen from a non-ionic polyether surfactant having alkenyl reactive groups having the general formula R—th structure.   In addition, Deshpande teaches commercial reactive surfactants, such as Reasoap ER10 can be useful, wherein Reasoap ER10 has the general formula 
    PNG
    media_image1.png
    107
    381
    media_image1.png
    Greyscale
, wherein X is a hydrogen atom and R is an alkyl group.   Thus it is deemed the compound represented by general formula (1) in claim 1 is anticipated by the reference.   The reactive surfactant is added in amounts from 0.5 and 30 % by weight of the composition.  Deshpande teaches the ratio of acrylate to reactive surfactant can be between 3:1 to 95:1 which is 1 to 25 % of reactive surfactant relative to the total mass of (A) and (B).  This is deemed to overlap with the 8 to 25 mass % of instant claim 4. The photoinitiator are disclosed in sections [0036] to [0038].  Therefore, it is deemed the overall teachings of the reference anticipates the anti-fogging coating composition as set forth in instant claim 1.  Regarding the articles set forth in instant claims 6, 12 and 14-15:  Deshpande sets forth said compositions are coated onto rigid or flexible substrates  and cured by exposure to UV radiation—see [0062] to [0065].  
Deshpande does not explicitly set forth a composition comprising a reactive surfactant represented by general formula (1) in claim 1.  However, Deshpande does sets forth in examples 2-3 Deshpande adds the reactive surfactant SR-10 which has the same general formula as ER10 above except the X is an ammonium counter ion and not an H atom to a composition comprising SR9035, ethoxylated (15) trimethylolpropane triacrylate and 3-EGA, triethylene glycol diacrylate; a pre-mix of silica particles, and a photoinitiator.  Therefore from the overall teachings of the reference, it would have been within the skill level of an ordinary artisan to replace the reactive ionic allylic polyether surfactant as found in example 2-3 with a reactive non-ionic allylic polyether surfactant as suggested by the overall teachings of the reference with an expectation of obtaining 
Regarding claims 5, 11 and 13, it is not clear from the general structure of ER-10 if the alkyl group R is an unsubstituted alkyl having 10 to 14 carbon atoms.  And because The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
 

Allowable Subject Matter

Claims 2 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc